DeCARLO, Judge
(dissenting).
Even though this murder charge grew out of the circumstances involving the robbery previously tried, Colston, supra, it is not the same offense in law or in fact. Murder and robbery are two separate and distinct offenses which are completely unrelated. Jones v. State, 50 Ala.App. 174, 277 So.2d 920; Rutherford v. State, 49 Ala.App. 246, 270 So.2d 678.
In Racine v. State, 291 Ala. 684, 286 So.2d 896, the Supreme Court of Alabama recognized that although two cases are founded on the same facts, a plea of former jeopardy is unavailing if the crimes were not the same in law.
Based on the foregoing, I respectfully dissent.